05-15-00065-cr
                                                                  COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                  Transmitted 9/2/2015 4:37:11 PM
                  September 8, 2015                                 Accepted 9/8/2015 8:46:37 AM
                                                                                   ABEL ACOSTA
                                                                                           CLERK



        IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                             AUSTIN TEXAS

__________________________________________________________________

EX PARTE                              §
ELIANA SAUCEDO                        §           COURT OF APPEALS
                                      §           NO. 05-15-00065-CR
                                      §
V.                                    §           TRIAL COURT DOCKET
                                      §           NO. WX13-90032-U
THE STATE OF TEXAS                    §

__________________________________________________________________

              MOTION TO EXTEND TIME TO FILE
            PETITION FOR DISCRETIONARY REVIEW
                FROM THE COURT OF APPEALS
                  FIFTH JUDICIAL DISTRICT
                       DALLAS, TEXAS

__________________________________________________________________



                                      ROBERT W. BUCHHOLZ

                                      State Bar No. 03290600
                                      420 S. Cesar Chavez Blvd., Suite 300
                                      Dallas, TX 75201
                                      Tel. 214-754-5500
                                      Fax. 214-754-9100
                                      bob@attorneybob.com

                                      Attorney for Appellant
                                      Ex parte Eliana Saucedo
EX PARTE                              §
ELIANA SAUCEDO                        §            COURT OF APPEALS
                                      §            NO. 05-15-00065-CR
                                      §
V.                                    §            TRIAL COURT DOCKET
                                      §            NO. WX13-90032-U
THE STATE OF TEXAS                    §


                     MOTION TO EXTEND TIME
           TO FILE PETITION FOR DISCRETIONARY REVIEW

TO    THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
      APPEALS:

      COMES NOW, ELIANA SAUCEDO, Petitioner in the above entitled and

numbered cause, and submits this her motion for an extension of 30 days until

Monday, October 5, 2015, to file her Petition for Discretionary Review pursuant to

Rule 68.2 and Rule 10.5(b) of the Texas Rules of Appellate Procedure. In support of

this motion, Petitioner shows the court the following:

                                          I.

      On December 31, 2014, the trial Court granted Petitioner’s Application for a

Writ of Habeas Corpus, in the 291ST Judicial District Court of Dallas County, Texas,

the Honorable Jennifer Balido presiding, cause No. WX13-90032-U.

                                          II.

      The State of Texas timely filed its Notice of Appeal and the Fifth Court of

Appeals at Dallas reversed the Granting of the Writ by Memorandum Opinion and

Judgment on June 16, 2015, in Appeal Number 05-15-00065-CR.
                                          III.

      After an extension of time to file a Motion for Rehearing a timely Motion for

Rehearing was filed on July 21, 2015, which was denied by the Dallas Court of

Appeals on August 5, 2015.

                                          IV.

      Petitioner's deadline to file her Petition for Discretionary Review is September

4, 2015.

                                          V.

      This is Petitioner’s first Motion to Extend Time to File Petition for

Discretionary Review.

                                          VI.

      Due to a heavy court schedule and travel, counsel has been unable to complete

said Petition for Discretionary Review and needs additional time to prepare

Appellant's petition. Counsel is a solo practitioner and has been traveling to and from

surrounding counties, and to Harris County extensively in the last thirty days for court

appearances and meditations and has been away from his office for an extended

period during the last thirty days. Counsel's office is in Dallas, Texas.

                                         VII.

      Counsel has traveled to Harris County, Texas and other Counties besides

Dallas County extensively during the last thirty days on the following matters:
      Cause No. 2013-26783, Nicolas Raby and Pamela Raby vs. Carnegie Homes

& Construction, LLC, in the 125th Judicial District Court of Harris County, Texas;

      Cause No. 2014-04952, Funda Sahin vs. Carnegie Homes & Construction,

LLC., and Ram A. Gupta, in the 133rd Judicial District Court of Harris County, Texas;

      Cause No. 2015-03817, Carnegie Homes & Construction, LLC vs. Silvana

Nieto and Japhed Gerardo Rodriguez, d/b/a Popular Plumbing, in the 157th Judicial

District Court of Harris County, Texas.

      Cause No. 2015-07848, Developer Design Group, LLC a/k/a DSG Realty vs.

Carnegie Homes & Construction, LLC, in the 190th Judicial District Court of Harris

County, Texas.

      Mediation on claims of Steven & Ladonna Barras and Carnegie Homes &

Construction, LLC

      Cause No. 81240, Matthew Sidley vs. Maria De Los Angeles Clark, in the 196th

Judicial District Court of Hunt County, Texas.

                                        VIII.

      This motion is not made for purposes of delay, but rather that the end of justice

may be served.

      WHEREFORE, Petitioner prays the Court grant this motion and extend by 30

days the deadline for filing her Petition for Discretionary Review.
                                       Respectfully submitted,

                                       The Law Office ofRobert W. Buchholz, P. C.

                                              /s/ Robert W. Buchholz


                                       By:.
                                              Robert W. Buchholz
                                              Texas Bar No: 03290600
                                              bob@attorneybob.com
                                              420 S. Cesar Chavez Blvd, Suite 300
                                              Dallas, Texas 75201
                                              Tel. (214) 754-5500
                                              Fax. (214)754-9100




STATE OF TEXAS                  §
                                §
COUNTY OF DALLAS                §

      On this day personally appeared Robert W. Buchholz, who stated under oath

as follows:


      "My name is Robert W. Buchholz. I am the attorney representing the

Petitioner/Appellant in this cause. I have read the foregoing Request, and swear that

the matters contained in such request arc true and correct."

      Signed: September 2, 2015.
                                               ft>4^~2*^y      SWORN TOANDSUBSCRIBED before meonthis the 2nd dayof September,

2015, to which witness my hand and seal of office.


       $$$%'*      CHR,$TOPHER A. MARTIN
      &>.. a ..*! NotaryPublic, State of Texas
      %&.r\s?g      My Commission Expires
       ^t£$^           March 29, 2019                     ^f^^^^l^^^^^^L
                                                 NOTARY PUBLIC IN AND FOR
                                                 THE STATE OF TEXAS



                                 CERTIFICATE OF SERVICE


      This is to certify that on September 2, 2015, a true and correct copy of the

above and foregoing document was served on Mr. Brian P. Higginbotham, Assistant

District     Attorney             of      Dallas    County,    Texas,    by     e-mail   to

brian.higginbotham@dallascounty.org and to the State Prosecuting Attorney, P. O.

Box 12405, Austin, Texas 78711, by First Class U.S. Mail..


                                                       /s/ Robert W. Buchholz


                                                 Robert W. Buchholz